Citation Nr: 1509249	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  05-30 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation based on loss of use of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), located in Newington, Connecticut.

In December 2008, the Board remanded the claim for additional development.  The Board again remanded the case in August 2010 to schedule the Veteran for a Board hearing.  In June 2012, the Veteran testified via videoconference before the undersigned; a transcript of that hearing is of record.  Following the hearing, in September 2012, the Board remanded the case yet again for further development, including to obtain a medical opinion addressing whether the Veteran "has actual loss or loss of use of the right leg and, if so, at what level."

The case returned to the Board in August 2013, at which time the Board, in pertinent part, denied special monthly compensation based on claimed loss of use of the right leg, based upon, among other things, the October 2012 VA examination report and opinion performed in response to the Board's prior remand.  

In an October 2014 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated that part of the August 2013 Board decision denying the special monthly compensation based on claimed loss of use of the right leg, finding that the Board had erred in determining that the October 2012 VA examination report and opinion substantially complied with the Board's September 2012 remand instructions, as the October 2012 C&P opinion did not include complete rationales for the examiner's conclusions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("[A] remand by this Court or the Board imposes upon the Secretary . . . a concomitant duty to ensure compliance with the terms of the remand."); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The Court remanded this claim for further action in accordance with its decision.
A review of the Virtual VA and VBMS paperless claims processing systems reveals additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As indicated above, the Court determined that the Board failed to ensure substantial compliance with its September 2012 remand instructions and thus remanded the case for further consideration of whether the Veteran is entitled to special monthly compensation based on his claimed loss of use of the right leg.

For SMC purposes, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2014).

The Court found that the October 2012 VA examination report and opinion was an inadequate basis for the denial of entitlement to special monthly compensation.  See October 2013 Memorandum Opinion.  The Court determined that the October 2012 VA opinion, which found that that there was not functional impairment due to the right ankle, right hip or right knee condition such that the Veteran would be equally well served by an amputation with prosthesis, failed to provide adequate rationales for its conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (holding that an adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  In this regard, the Court noted that "the question of whether the appellant would be equally well served by an amputation with prosthesis is the central inquiry in determining whether the appellant is entitled to SMC."  Tucker v. West, 11 Vet.App. 369, 373 (1998) ("The relevant inquiry concerning an SMC award is . . . whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."); see 38 C.F.R. §§ 3.350(a)(2), 4.63.  However, no explanation was provided.  Indeed, the examiner discussed neither balance nor propulsion with respect to the appellant's right lower extremity.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2014).

Accordingly, because the opinion did not substantially comply with the Board's September 2012 remand instruction that the examiner provide "complete rationales for all opinions and conclusions reached," and in light of the fact that the most recent VA examination of his right lower extremity is more than 2 years old, a new VA examination is needed to fully and fairly evaluate the Veteran's claim for special monthly compensation based on loss of use of the right leg.  See Stegall, 11 Vet. App. at 271; Dyment v. West, 13 Vet. App. at 146-47.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See, too, Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).VAOPGCPREC 11-95 (1995).

In addition to the above, any recent private or VA medical records regarding evaluation or treatment concerning the Veteran's right lower extremity should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since December 2012.  

2.  Contact the Veteran and request that he identify any private (non-VA) medical care providers that have treated him for his right lower extremity since August 2012.  Obtain all records adequately identified by the Veteran, and for which he has signed the appropriate releases, and associate them with the claims folder. 

If any identified records are not obtainable (or none exist), the Veteran should be notified and the unavailability of such record clearly documented.

3.  After the above development has been completed, schedule the Veteran for appropriate VA examination(s) of his right lower extremity, to include of his service-connected neuropathy of the right lower extremity, arthritis of the right hip, right knee patellofemoral syndrome, and ruptured right Achilles tendon.

The entire claims file, including a copy of this REMAND must be reviewed by the examiner(s) in conjunction with the examination(s).  All indicated tests and studies should be performed.

The examiner(s) should comment on whether, as a result of his service-connected neuropathy of the right lower extremity, arthritis of the right hip, right knee patellofemoral syndrome, and ruptured right Achilles tendon, the Veteran has actual loss or loss of use of the right leg and, if so, at what level; e.g., hip, above the knee, foot, etc.  

The examiner(s) must describe the actual remaining function of the right lower extremity, including specifically the extent to which the Veteran is able to use his right leg to stand, balance, and walk, and any assistive devices he requires for ambulation.

The examiner(s) must provide an opinion as to whether the right lower extremity acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  

Although the examiner(s) should review the entire record for the pertinent medical and other history in conjunction with the assessment of the functional level of the Veteran's right lower extremity, he or she must specifically consider and address the lay statements of the Veteran and his wife regarding the nature and severity of his symptoms, including specifically the June 2012 hearing testimony and the December 2008 statements in support of the claim, as well as the VA examination reports of record, including those performed in May 2007, August 2007, March 2009, and October 2012.  

The examiner(s) must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings and pertinent evidence of record leading to the opinions and conclusions.

4.  Next, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


